PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of August 1, 2005 (together with all amendments,
restatements or modifications from time to time hereto, this "Agreement") among
Integrated Electrical Services, Inc., a Delaware corporation ("IES") and each of
the entities listed on Annex I attached hereto (each a "Pledgor" and
collectively, "Pledgors") and BANK OF AMERICA, N.A. in its capacity as Agent for
Lenders ("Agent").

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof by and among IES, the Persons named therein as Credit Parties, Agent
and the Persons signatory thereto from time to time as Lenders (including all
annexes, exhibits and schedules thereto, and as from time to time amended,
restated, supplemented or otherwise modified, (the "Loan Agreement") the Lenders
have agreed to make Loans to, and issue Letters of Credit for the benefit of,
Borrowers;

WHEREAS, each Pledgor is the record and beneficial owner of the shares of
capital stock and/or other equity securities and ownership interests listed in
Part A of Schedule I hereto and the owner of the promissory notes and
instruments listed in Part B of Schedule I hereto;

WHEREAS, each Pledgor benefits from the credit facilities made available to
Borrowers under the Loan Agreement;

WHEREAS, in order to induce Agent and Lenders to make the Loans and to issue the
Letters of Credit as provided for in the Loan Agreement, each Pledgor has agreed
to pledge the Pledged Collateral to Agent in accordance herewith and has
determined that such pledge is necessary or convenient to the conduct, promotion
or attainment of its business;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lenders to make Loans and to incur Letter of Credit
obligations under the Loan Agreement, it is agreed as follows:

Definitions

. Unless otherwise defined herein, terms defined in the Loan Agreement are used
herein as therein defined, and the following shall have (unless otherwise
provided elsewhere in this Agreement) the following respective meanings (such
meanings being equally applicable to both the singular and plural form of the
terms defined):



"Bankruptcy Code" means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

"Pledged Collateral" has the meaning assigned to such term in Section 2 hereof.

"Pledged Entity" means an issuer of Pledged Shares or Pledged Indebtedness.

"Pledged Indebtedness" means the Indebtedness evidenced by promissory notes and
instruments listed on Part B of Schedule I hereto;

"Pledged Shares" means those shares of capital stock and/or other equity
securities and ownership interests listed on Part A of Schedule I hereto.

"Secured Obligations" has the meaning assigned to such term in Section 3 hereof.

Pledge

. Each Pledgor hereby pledges to Agent, and grants to Agent for itself and the
benefit of Lenders, a first priority security interest in all of the following
(collectively, the "
Pledged Collateral
"):



the Pledged Shares and the certificates representing the Pledged Shares, and all
dividends, distributions, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Shares; and

such portion, as determined by Agent as provided in Section 6(d) below, of any
additional shares of capital stock and/or other equity securities and ownership
interests, as applicable, of a Pledged Entity from time to time acquired by such
Pledgor in any manner (which shares shall be deemed to be part of the Pledged
Shares), and the certificates representing such additional shares, if any, and
all dividends, distributions, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such additional stock; and

the Pledged Indebtedness and the promissory notes or instruments evidencing the
Pledged Indebtedness, and all interest, cash, instruments and other property and
assets from time to time received, receivable or otherwise distributed in
respect of the Pledged Indebtedness; and

all additional Debt arising after the date hereof and owing to Pledgor by any
Pledged Entity and evidenced by promissory notes or other instruments, together
with such promissory notes and instruments, and all interest, cash, instruments
and other property and assets from time to time received, receivable or
otherwise distributed in respect of that Pledged Indebtedness.

Security for Obligations

. This Agreement secures, and the Pledged Collateral is security for, the prompt
payment in full when due, whether at stated maturity, by acceleration or
otherwise, and performance of all Obligations of any kind under or in connection
with the Loan Agreement and the other Loan Documents and all obligations of each
Pledgor now or hereafter existing under this Agreement including, without
limitation, all fees, costs and expenses whether in connection with collection
actions hereunder or otherwise (collectively, the "
Secured Obligations
").



Delivery of Pledged Collateral

. All certificates, if any, and all promissory notes and instruments evidencing
the Pledged Collateral shall be delivered to and held by or on behalf of Agent,
for itself and the benefit of Lenders, pursuant hereto. All Pledged Shares which
are represented by certificates shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Agent and all promissory notes or other instruments evidencing
the Pledged Indebtedness shall be endorsed by the applicable Pledgor.



Representations and Warranties

. Each Pledgor represents and warrants to Agent that:



such Pledgor is, and at the time of delivery of the Pledged Shares to Agent will
be, the sole holder of record and the sole beneficial owner of such Pledged
Collateral pledged by Pledgor free and clear of any Lien thereon or affecting
the title thereto, except for any Lien created by this Agreement; such Pledgor
is and at the time of delivery of the Pledged Indebtedness to Agent will be, the
sole owner of such Pledged Collateral free and clear of any Lien thereon or
affecting title thereto, except for (i) any Lien created by this Agreement and
(ii) common law rights of offset and similar rights solely with respect to
Pledged Indebtedness;

All of the Pledged Shares have been duly authorized, validly issued and are
fully paid and non-assessable; the Pledged Indebtedness has been duly
authorized, authenticated or issued and delivered by, and is the legal, valid
and binding obligations of, the Pledged Entities, and no such Pledged Entity is
in default thereunder;

such Pledgor has the right and requisite authority to pledge, assign, transfer,
deliver, deposit and set over the Pledged Collateral pledged by Pledgor to Agent
as provided herein;

None of the Pledged Shares or Pledged Indebtedness has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject;

All of the Pledged Shares are presently owned by one or more Pledgors, and, if
certificated, are presently represented by the certificates listed on Part A of
Schedule I hereto. Other than as set forth on Part A of Schedule I hereto, no
membership or other equity certificates have been issued to Pledgor by any
Pledged Entity and Pledgor agrees that it will not allow any Pledged Entity to
issue any such certificates representing the Pledged Collateral unless such
certificates are delivered to Agent in accordance with this Agreement. As of the
date hereof, there are no existing options, warrants, calls or commitments of
any character whatsoever relating to the Pledged Shares;

No consent, approval, authorization or other order or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required (i) for the pledge by such Pledgor of the Pledged Collateral pursuant
to this Agreement or for the execution, delivery or performance of this
Agreement by such Pledgor, or (ii) for the exercise by Agent of the voting or
other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement, except as may be required by laws
affecting the voting, offering and sale of securities generally;

Other than with respect to Enertech Capital Partners II L.P., a Delaware
corporation ("Enertech"), the pledge, assignment and delivery of the Pledged
Collateral pursuant to this Agreement will create a valid first priority Lien on
and a first priority perfected security interest in favor of the Agent for the
benefit of Agent and Lenders in the Pledged Collateral and the proceeds thereof,
securing the payment of the Secured Obligations, subject to no other Lien other
than common law rights of offset and similar rights solely with respect to
Pledged Indebtedness;

Other than with respect to Enertech, this Agreement has been duly authorized,
executed and delivered by such Pledgor and constitutes a legal, valid and
binding obligation of such Pledgor enforceable against such Pledgor in
accordance with its terms;

The Pledged Shares constitute the entire interest of Pledgor in the capital
stock and/or other equity securities and ownership interests of each Pledged
Entity; and

Except as disclosed on Part B of Schedule I, none of the Pledged Indebtedness is
subordinated in right of payment to other Debt (except for the Secured
Obligations) or subject to the terms of an indenture.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

Covenants

. Each Pledgor covenants and agrees that until the Commitment Termination Date:



Without the prior written consent of Agent, Pledgor will not sell, assign,
transfer, pledge, or otherwise encumber any of its rights in or to the Pledged
Collateral, or any unpaid dividends, interest or other distributions or payments
with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral, unless otherwise expressly permitted by the Loan Agreement;

such Pledgor will, at its expense, promptly execute, acknowledge and deliver all
such instruments and take all such actions as Agent from time to time may
request in order to ensure to Agent and Lenders the benefits of the Liens in and
to the Pledged Collateral intended to be created by this Agreement, including
the filing of any necessary UCC financing statements, which may be filed by
Agent with or (to the extent permitted by law) without the signature of such
Pledgor, and will cooperate with Agent, at such Pledgor's expense, in obtaining
all necessary approvals and making all necessary filings under federal, state,
local or foreign law in connection with such Liens or any sale or transfer of
the Pledged Collateral;

such Pledgor has and will defend the title to the Pledged Collateral and the
Liens of Agent in the Pledged Collateral against the claim of any Person and
will maintain and preserve such Liens; and

such Pledgor will, upon obtaining ownership of any additional capital stock
and/or other equity securities and ownership interests or promissory notes or
instruments of a Pledged Entity or capital stock and/or other equity securities
and ownership interests or promissory notes or instruments otherwise required to
be pledged to Agent pursuant to any of the Loan Documents, which capital stock
and/or other equity securities and ownership interests, notes or instruments are
not already Pledged Collateral, promptly deliver to Agent a Pledge Amendment,
duly executed by Pledgor, in substantially the form of Schedule II hereto (a
"Pledge Amendment") in respect of any such additional capital stock and/or other
equity securities and ownership interests, notes or instruments, pursuant to
which Pledgor shall pledge to Agent all of such additional capital stock and/or
other equity securities and ownership interests, notes and instruments. Pledgor
hereby authorizes Agent to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Shares and Pledged Indebtedness listed on any Pledge
Amendment delivered to Agent shall for all purposes hereunder be considered
Pledged Collateral.

Pledgors' Rights

. As long as no Event of Default shall have occurred and be continuing and until
written notice shall be given to Pledgors in accordance with
Section 8(a)
hereof:



Each Pledgor, as applicable, shall have the right, from time to time, to vote
and give consents with respect to the Pledged Collateral, or any part thereof
for all purposes not inconsistent with the provisions of this Agreement, the
Loan Agreement or any other Loan Document; provided, however, that no vote shall
be cast, and no consent shall be given or action taken, which would have the
effect of impairing the position or interest of Agent in respect of the Pledged
Collateral or which would authorize, effect or consent to (unless and to the
extent expressly permitted by the Loan Agreement):

the dissolution or liquidation, in whole or in part, of a Pledged Entity other
than into IES or a Pledged Entity;

the consolidation or merger of a Pledged Entity with any other Person other than
into IES or a Pledged Entity;

any change in the authorized number of shares, the stated capital or the
authorized share capital of a Pledged Entity or the issuance of any additional
shares of its capital stock and/or other equity securities and ownership
interests unless all such additional shares, capital stock, equity securities or
ownership interests constitute Pledged Collateral and any certificates in
respect thereof are promptly delivered to Agent; or

the alteration of the voting rights with respect to the capital stock and/or
other equity securities and ownership interests of a Pledged Entity.

Each Pledgor, as applicable, shall be entitled, from time to time, to collect
and receive for its own use all cash dividends and interest paid in respect of
the Pledged Shares and Pledged Indebtedness to the extent not in violation of
the Loan Agreement other than any and all: (A) dividends and interest paid or
payable other than in cash in respect of any Pledged Collateral, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Shares in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of a Pledged
Entity; and (C) cash paid, payable or otherwise distributed, in respect of
principal of, or in redemption of, or in exchange for, any Pledged Collateral;
provided, however, that until actually paid all rights to such distributions
shall remain subject to the Lien created by this Agreement; and

all dividends and interest (other than such cash dividends and interest as are
permitted to be paid to Pledgor in accordance with clause (i) above) and all
other distributions in respect of any of the Pledged Shares or Pledged
Indebtedness, whenever paid or made, shall be delivered to Agent to hold as
Pledged Collateral and shall, if received by Pledgor, be received in trust for
the benefit of Agent, be segregated from the other property or funds of Pledgor,
and be forthwith delivered to Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).

Defaults and Remedies; Proxy

.



Upon the occurrence of an Event of Default and during the continuation of such
Event of Default, and concurrently with written notice to Pledgor, Agent
(personally or through an agent) is hereby authorized and empowered to transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to exchange certificates or instruments, if any,
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon, to sell in one or more
sales after ten (10) days' notice of the time and place of any public sale or of
the time at which a private sale is to take place (which notice Pledgor agrees
is commercially reasonable) the whole or any part of the Pledged Collateral and
to otherwise act with respect to the Pledged Collateral as though Agent was the
outright owner thereof. Any sale shall be made at a public or private sale at
Agent's place of business, or at any place to be named in the notice of sale,
either for cash or upon credit or for future delivery at such price as Agent may
deem fair, and Agent may be the purchaser of the whole or any part of the
Pledged Collateral so sold and hold the same thereafter in its own right free
from any claim of Pledgors or any right of redemption. Each sale shall be made
to the highest bidder, but Agent reserves the right to reject any and all bids
at such sale which, in its discretion, it shall deem inadequate. Demands of
performance, except as otherwise herein specifically provided for, notices of
sale, advertisements and the presence of property at sale are hereby waived and
any sale hereunder may be conducted by an auctioneer or any officer or agent of
Agent. EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS THE
PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR WITH RESPECT TO THE PLEDGED
COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF
SUBSTITUTION TO DO SO. THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE COMMITMENT
TERMINATION DATE. IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES, THE
APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS). SUCH PROXY AND APPOINTMENT AS ATTORNEY-IN-FACT SHALL BE
EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY
TRANSFER OF ANY PLEDGED SHARES ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.
NOTWITHSTANDING THE FOREGOING, AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY
SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO.

If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral, the highest bid, if there be but one sale, shall
be inadequate to discharge in full all the Secured Obligations, or if the
Pledged Collateral be offered for sale in lots, if at any of such sales, the
highest bid for the lot offered for sale would indicate to Agent, in its
discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, Agent may, on one or more occasions and in its discretion, postpone
any of said sales by public announcement at the time of sale or the time of
previous postponement of sale, and no other notice of such postponement or
postponements of sale need be given, any other notice being hereby waived;
provided, however, that any sale or sales made after such postponement shall be
after ten (10) days' notice to Pledgor.

If, at any time when Agent in its sole discretion determines, following the
occurrence and during the continuance of an Event of Default, that, in
connection with any actual or contemplated exercise of its rights (when
permitted under this Section 8) to sell the whole or any part of the Pledged
Shares hereunder, it is necessary or advisable to effect a public registration
of all or part of the Pledged Collateral pursuant to the Securities Act of 1933,
as amended (or any similar statute then in effect) (the "Act"), each Pledgor
shall, in an expeditious manner, cause the Pledged Entities to:

Prepare and file with the Securities and Exchange Commission (the "Commission")
a registration statement with respect to the Pledged Shares and in good faith
use commercially reasonable efforts to cause such registration statement to
become and remain effective;

Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Act with respect to the sale or other disposition of the
Pledged Shares covered by such registration statement whenever Agent shall
desire to sell or otherwise dispose of the Pledged Shares;

Furnish to Agent such numbers of copies of a prospectus and a preliminary
prospectus, in conformity with the requirements of the Act, and such other
documents as Agent may request in order to facilitate the public sale or other
disposition of the Pledged Shares by Agent;

Use commercially reasonable efforts to register or qualify the Pledged Shares
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions within the United States and Puerto Rico as Agent
shall request, and do such other reasonable acts and things as may be required
of it to enable Agent to consummate the public sale or other disposition in such
jurisdictions of the Pledged Shares by Agent;

Furnish, at the request of Agent, on the date that shares of the Pledged
Collateral are delivered to the underwriters for sale pursuant to such
registration or, if the security is not being sold through underwriters, on the
date that the registration statement with respect to such Pledged Shares becomes
effective, (A) an opinion, dated such date, of the independent counsel
representing such registrant for the purposes of such registration, addressed to
the underwriters, if any, and in the event the Pledged Shares are not being sold
through underwriters, then to Agent, in customary form and covering matters of
the type customarily covered in such legal opinions; and (B) a comfort letter,
dated such date, from the independent certified public accountants of such
registrant, addressed to the underwriters, if any, and in the event the Pledged
Shares are not being sold through underwriters, then to Agent, in a customary
form and covering matters of the type customarily covered by such comfort
letters and as the underwriters or Agent shall reasonably request. The opinion
of counsel referred to above shall additionally cover such other legal matters
with respect to the registration in respect of which such opinion is being given
as Agent may reasonably request. The letter referred to above from the
independent certified public accountants shall additionally cover such other
financial matters (including information as to the period ending not more than
five (5) Business Days prior to the date of such letter) with respect to the
registration in respect of which such letter is being given as Agent may
reasonably request; and

Otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable but not later than 18 months after
the effective date of the registration statement, an earnings statement covering
the period of at least 12 months beginning with the first full month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Act.

All expenses incurred in complying with Section 8(c) hereof, including, without
limitation, all registration and filing fees (including all expenses incident to
filing with the National Association of Securities Dealers, Inc.), printing
expenses, fees and disbursements of counsel for the registrant, the fees and
expenses of counsel for Agent, expenses of the independent certified public
accountants (including any special audits incident to or required by any such
registration) and expenses of complying with the securities or blue sky laws or
any jurisdictions, shall be paid by Pledgor.

If, at any time when Agent shall determine to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral
or the part thereof to be sold shall not, for any reason whatsoever, be
effectively registered under the Act, Agent may, in its discretion (subject only
to applicable requirements of law), sell such Pledged Collateral or part thereof
by private sale in such manner and under such circumstances as Agent may deem
necessary or advisable, but subject to the other requirements of this Section 8,
and shall not be required to effect such registration or to cause the same to be
effected. Without limiting the generality of the foregoing, in any such event,
Agent in its discretion (x) may, in accordance with applicable securities laws,
proceed to make such private sale notwithstanding that a registration statement
for the purpose of registering such Pledged Collateral or part thereof could be
or shall have been filed under said Act (or similar statute), (y) may approach
and negotiate with a single possible purchaser to effect such sale, and (z) may
restrict such sale to a purchaser who is an accredited investor under the Act
and who will represent and agree that such purchaser is purchasing for its own
account, for investment and not with a view to the distribution or sale of such
Pledged Collateral or any part thereof. In addition to a private sale as
provided above in this Section 8, if any of the Pledged Collateral shall not be
freely distributable to the public without registration under the Act (or
similar statute) at the time of any proposed sale pursuant to this Section 8,
then Agent shall not be required to effect such registration or cause the same
to be effected but, in its discretion (subject only to applicable requirements
of law), may require that any sale hereunder (including a sale at auction) be
conducted subject to restrictions:

as to the financial sophistication and ability of any Person permitted to bid or
purchase at any such sale;

as to the content of legends to be placed upon any certificates representing the
Pledged Collateral sold in such sale, including restrictions on future transfer
thereof;

as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person's access to financial
information about Pledgor and such Person's intentions as to the holding of the
Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and

as to such other matters as Agent may, in its discretion, deem necessary or
appropriate in order that such sale (notwithstanding any failure so to register)
may be effected in compliance with the Bankruptcy Code and other laws affecting
the enforcement of creditors' rights and the Act and all applicable state
securities laws.

Each Pledgor recognizes that Agent may be unable to effect a public sale of any
or all the Pledged Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (e) above. Each Pledgor also
acknowledges that any such private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the Pledged Entity to register such securities for public sale under the Act, or
under applicable state securities laws, even if Pledgor and the Pledged Entity
would agree to do so.

Each Pledgor agrees to the maximum extent permitted by applicable law that
following the occurrence and during the continuance of an Event of Default it
will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and Pledgor waives
the benefit of all such laws to the extent it lawfully may do so. Each Pledgor
agrees that it will not interfere with any right, power and remedy of Agent
provided for in this Agreement or now or hereafter existing at law or in equity
or by statute or otherwise, or the exercise or beginning of the exercise by
Agent of any one or more of such rights, powers or remedies. No failure or delay
on the part of Agent to exercise any such right, power or remedy and no notice
or demand which may be given to or made upon any Pledgor by Agent with respect
to any such remedies shall operate as a waiver thereof, or limit or impair
Agent's right to take any action or to exercise any power or remedy hereunder,
without notice or demand, or prejudice its rights as against any Pledgor in any
respect.

Each Pledgor further agrees that a breach of any of the covenants contained in
this Section 8 will cause irreparable injury to Agent, that Agent shall have no
adequate remedy at law in respect of such breach and, as a consequence, agrees
that each and every covenant contained in this Section 8 shall be specifically
enforceable against such Pledgor, and each Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for (i) a defense that the Secured Obligations are not then due
and payable in accordance with the agreements and instruments governing and
evidencing such obligations or (ii) a defense that no Event of Default has
occurred and is continuing.

Waiver

. No delay on Agent's part in exercising any power of sale, Lien, option or
other right hereunder, and no notice or demand which may be given to or made
upon any Pledgor by Agent with respect to any power of sale, Lien, option or
other right hereunder, shall constitute a waiver thereof, or limit or impair
Agent's right to take any action or to exercise any power of sale, Lien, option,
or any other right hereunder, without notice or demand, or prejudice Agent's
rights as against any Pledgor in any respect.



Assignment

. Agent may assign, indorse or transfer any instrument evidencing all or any
part of the Secured Obligations as provided in, and in accordance with, the Loan
Agreement, and the holder of such instrument shall be entitled to the benefits
of this Agreement.



Termination

. Immediately following the Commitment Termination Date, Agent shall deliver to
Pledgor the Pledged Collateral pledged by such Pledgor at the time subject to
this Agreement and all instruments of assignment executed in connection
therewith, free and clear of the Liens hereof and, except as otherwise provided
herein, all of such Pledgor's obligations hereunder shall at such time
terminate.



Lien Absolute

. All rights of Agent hereunder, and all obligations of each Pledgor hereunder,
shall be absolute and unconditional irrespective of:



any lack of validity or enforceability of the Loan Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Loan Agreement, any other Loan Document
or any other agreement or instrument governing or evidencing any Secured
Obligations;

any exchange, release or non-perfection of any other Collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Secured Obligations;

the insolvency of any Credit Party; or

any other circumstance which might otherwise constitute a defense available to,
or a discharge of, any Pledgor other than the payment and performance in full of
the Secured Obligations.

Release

. Each Pledgor consents and agrees that Agent may at any time, or from time to
time, in its discretion:



to the extent permitted by the Loan Documents, renew, extend or change the time
of payment, and/or the manner, place or terms of payment of all or any part of
the Secured Obligations; and

to the extent permitted by the Loan Documents, exchange, release and/or
surrender all or any of the Collateral (including the Pledged Collateral), or
any part thereof, by whomsoever deposited, which is now or may hereafter be held
by Agent in connection with all or any of the Secured Obligations; all in such
manner and upon such terms as Agent may deem proper, and without notice to or
further assent from Pledgor, it being hereby agreed that Pledgor shall be and
remain bound upon this Agreement, irrespective of the value or condition of any
of the Collateral, and notwithstanding any such change, exchange, settlement,
compromise, surrender, release, renewal or extension, and notwithstanding also
that the Secured Obligations may, at any time, exceed the aggregate principal
amount thereof set forth in the Loan Agreement, or any other agreement governing
any Secured Obligations. Pledgor hereby waives notice of acceptance of this
Agreement, and also presentment, demand, protest and notice of dishonor of any
and all of the Secured Obligations, and promptness in commencing suit against
any party hereto or liable hereon, and in giving any notice to or of making any
claim or demand hereunder upon Pledgor. No act or omission of any kind on
Agent's part shall in any event affect or impair this Agreement.

Reinstatement

. This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against Pledgor or any Pledged
Entity for liquidation or reorganization, should any Pledgor or any Pledged
Entity become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of any
Pledgor's or a Pledged Entity's assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a "voidable preference,"
"fraudulent conveyance," or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.



Miscellaneous

.



Agent may execute any of its duties hereunder by or through agents or employees
and shall be entitled to advice of counsel concerning all matters pertaining to
its duties hereunder.

Pledgors agree to promptly reimburse Agent for actual out-of-pocket expenses,
including, without limitation, reasonable counsel fees, incurred by Agent in
connection with the administration and enforcement of this Agreement.

Neither Agent, nor any of its respective officers, directors, employees, agents
or counsel shall be liable for any action lawfully taken or omitted to be taken
by it or them hereunder or in connection herewith, except for its or their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

THIS AGREEMENT SHALL BE BINDING UPON EACH PLEDGOR AND ITS SUCCESSORS AND ASSIGNS
(INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF PLEDGOR), AND SHALL INURE TO THE
BENEFIT OF, AND BE ENFORCEABLE BY, AGENT AND ITS SUCCESSORS AND ASSIGNS, AND
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND
NONE OF THE TERMS OR PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, ALTERED,
MODIFIED OR AMENDED EXCEPT IN WRITING DULY SIGNED FOR AND ON BEHALF OF AGENT AND
PLEDGORS.

Severability

. If for any reason any provision or provisions hereof are determined to be
invalid and contrary to any existing or future law, such invalidity shall not
impair the operation of or affect those portions of this Agreement which are
valid.



Notices

. Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any of the parties by any other party,
or whenever any of the parties desires to give or serve upon any other a
communication with respect to this Agreement, each such notice, demand, request,
consent, approval, declaration or other communication shall be in accordance
with the terms of
Section 14.9
of the Loan Agreement.



Section Titles

. The Section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.



Counterparts

. This Agreement may be executed in any number of counterparts, which shall,
collectively and separately, constitute one agreement.



Benefit of Lenders

. All security interests granted or contemplated hereby shall be for the benefit
of Agent and Lenders, and all proceeds or payments realized from the Pledged
Collateral in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Loan Agreement.



ENTIRE AGREEMENT; RELEASE. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE ENTIRE, FINAL AGREEMENT AND UNDERSTANDING CONCERNING
THE SUBJECT MATTER HEREOF AND THEREOF BETWEEN THE PARTIES HERETO, AND SUPERSEDES
ALL OTHER PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS,
REPRESENTATIONS, WARRANTIES, COMMITMENTS, PROPOSALS, OFFERS AND CONTRACTS
CONCERNING THE SUBJECT MATTER HEREOF, WHETHER ORAL OR WRITTEN. THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, ANY SUPPLEMENTS HERETO OR THERETO, AND ANY INSTRUMENTS
OR DOCUMENTS DELIVERED OR TO BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY SCHEDULE OR EXHIBIT HERETO, THE TERMS OF THIS AGREEMENT SHALL
GOVERN. EXECUTION OF THIS AGREEMENT BY PLEDGORS CONSTITUTES A FULL, COMPLETE AND
IRREVOCABLE RELEASE OF ANY AND ALL CLAIMS WHICH PLEDGORS MAY HAVE AT LAW OR IN
EQUITY IN RESPECT OF ALL PRIOR DISCUSSIONS AND UNDERSTANDINGS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
NEITHER AGENT NOR ANY LENDER SHALL BE LIABLE TO ANY PLEDGOR OR ANY OTHER PERSON
ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES.

 

[signature page follows]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

INTEGRATED ELECTRICAL SERVICES, INC.

 

By:

Curt Warnock

Senior Vice President

 

BEXAR ELECTRIC COMPANY, LTD.

By: BW/BEC, Inc., its general partner

Name:

Curt Warnock

Vice President

BEAR ACQUISITION CORPORATION

BW/BEC, INC.

BW CONSOLIDATED, INC.

CHARLES P. BAGBY CO., INC.

DANIEL ELECTRICAL CONTRACTORS, INC.

EMC ACQUISITION CORPORATION

GENERAL PARTNER, INC.

HOUSTON-STAFFORD ELECTRIC HOLDINGS

III, INC.

HOUSTON-STAFFORD MANAGEMENT LLC

ICS HOLDINGS LLC

IES AUSTIN, INC.

IES AUSTIN MANAGEMENT LLC

IES COLLEGE STATION, INC.

IES COLLEGE STATION MANAGEMENT LLC

IES CONTRACTORS MANAGEMENT LLC

IES ENC, INC.

IES ENC MANAGEMENT, INC.

IES OPERATIONS GROUP, INC.

IES PROPERTIES, INC.

IES PROPERTIES MANAGEMENT, INC.

IES RESIDENTIAL GROUP, INC.

J.W. GRAY ELECTRIC CO., INC.

J.W. GRAY MANAGEMENT LLC

MARK HENDERSON, INCORPORATED

MID-STATES ELECTRIC COMPANY, INC.

MILLS ELECTRICAL CONTRACTORS, INC.

MILLS MANAGEMENT LLC

NBH HOLDING CO., INC.

NEAL ELECTRIC MANAGEMENT LLC

PAN AMERICAN ELECTRIC, INC.

POLLOCK ELECTRIC, INC.

RAINES ELECTRIC CO., INC.

RAINES MANAGEMENT LLC

SUMMIT ELECTRIC OF TEXAS, INC.

TESLA POWER GP, INC.

 

 

By:

Curt Warnock

Vice President

 

 

 

IES AUSTIN HOLDING LP

By: IES Austin Management LLC, its general partner

Name:

Curt Warnock

Vice President

IES COLLEGE STATION HOLDING LP

By: IES College Station Management LLC, its general partner

Name:

Curt Warnock

Vice President

IES FEDERAL CONTRACT GROUP, L.P.

By: IES Contractors Management LLC

Name:

Curt Warnock

Vice President

IES MANAGEMENT ROO, LP

By: Neal Electric Management LLC, its general partner

Name:

Curt Warnock

Vice President

IES MANAGEMENT LP

By: IES Residential Group, Inc., its general partner

Name:

Curt Warnock

Vice President

IES PROPERTIES, LP

By: IES Properties Management, Inc., its general partner

Name:

Curt Warnock

Vice President

BW/BEC, L.L.C.

HOUSTON-STAFFORD HOLDINGS LLC

IES AUSTIN HOLDINGS LLC

IES COLLEGE STATION HOLDINGS LLC

IES HOLDINGS LLC

J.W. GRAY HOLDINGS LLC

MILLS ELECTRICAL HOLDINGS LLC

POLLOCK SUMMIT HOLDINGS INC.

RAINES HOLDINGS LLC

TESLA POWER (NEVADA), INC.

 

By:

Victor Duva, President

 

 

 

IES PROPERTIES HOLDINGS, INC.

 

By:

Victoria Garrett, President

 

 

BEXAR ELECTRIC II LLC

BW/BEC II LLC

HOUSTON-STAFFORD HOLDINGS II LLC

IES AUSTIN HOLDINGS II LLC

IES COLLEGE STATION HOLDINGS II LLC

IES CONTRACTORS HOLDINGS LLC

IES HOLDINGS II LLC

J.W. GRAY HOLDINGS II LLC

MILLS ELECTRIC HOLDINGS II LLC

POLLOCK SUMMIT HOLDINGS II LLC

RAINES HOLDINGS II LLC

TESLA POWER (NEVADA) II LLC

 

By:

John Seli, Manager

 

BANK OF AMERICA, N.A.



By:
Name:
Title:

SCHEDULE I

PART A

PLEDGED SHARES

Pledged Entity

Class of Capital Stock or other Equity Securities

Certificate No.

No. of Shares (Common Stock)

Percentage of Outstanding Shares

Pledgor

Aladdin Ward Electric & Air, Inc.

Common

004

1,000

100

Integrated Electrical Services, Inc.

Amber Electric, Inc.

Common

013

561

100

Integrated Electrical Services, Inc.

ARC Electric, Incorporated

Common

002

1,000

100

Integrated Electrical Services, Inc.

Bachofner Electric, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Bear Acquisition Corporation

Common

002

1,000

100

Integrated Electrical Services, Inc.

Bexar Electric Company, Ltd.

Common

N/A

N/A

99

BW/BEC II LLC

Bexar Electric Company, Ltd.

Common

N/A

N/A

1

BW/BEC, Inc.

Bexar Electric II LLC

Common

N/A

N/A

N/A

Bexar Electric Company, Ltd.

Brink Electric Construction Co.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Bryant Electric Company, Inc.

Common

388

36,703

100

Integrated Electrical Services, Inc.

BW Consolidated, Inc.

Common

012

20,000

100

Integrated Electrical Services, Inc.

BW/BEC II LLC

Common

N/A

N/A

N/A

BW/BEC LLC

BW/BEC, Inc.

Common

002

1,000

100

BW Consolidated, Inc.

BWBEC, L.L.C.

Common

N/A

N/A

N/A

BW Consolidated, Inc.

Charles P. Bagby Co., Inc.

Common

003

10,000

100

Integrated Electrical Services, Inc.

Collier Electric Company, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Commercial Electrical Contractors, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Cross State Electric, Inc.

Common

017

1,400

100

Integrated Electrical Services, Inc.

Cypress Electrical Contractors, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Daniel Electrical Contractors, Inc.

Common

004

7,500

100

Integrated Electrical Services, Inc.

Daniel Electrical of Treasure Coast Inc.

Common

003

100

100

Integrated Electrical Services, Inc.

Daniel Integrated Technologies, Inc.

Common

003

1,000

100

Daniel Electrical Contractors, Inc.

Davis Electrical Constructors, Inc.

Common

025

500,000

100

Integrated Electrical Services, Inc.

Electro-Tech, Inc.

Common

032

1,000

100

Integrated Electrical Services, Inc.

EMC Acquisition Corporation

Common

002

1,000

100

Integrated Electrical Services, Inc.

Federal Communications Group, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Florida Industrial Electric, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

General Partner, Inc.

Common

007

900

100

Integrated Electrical Services, Inc.

H. R. Allen, Inc.

Common

004

1,000

100

Integrated Electrical Services, Inc.

Hatfield Reynolds Electric Company

Common

004

10,000

100

Integrated Electrical Services, Inc.

Haymaker Electric, Ltd.

Common

N/A

N/A

10

General Partner, Inc.

Haymaker Electric, Ltd.

Common

N/A

N/A

90

Charles P. Bagby Co., Inc.

Holland Electrical Systems, Inc.

Common

003

1,000

100

Mark Henderson, Incorporated

Houston-Stafford Electric Contractors LP

Common

N/A

N/A

1

Houston-Stafford Management LLC

Houston-Stafford Electric Contractors LP

Common

N/A

N/A

99

Houston-Stafford Holdings II LLC

Houston-Stafford Electric Holdings III, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Houston Stafford Holdings II LLC

Common

N/A

N/A

N/A

Houston-Stafford Holdings LLC

Houston Stafford Holdings LLC

Common

N/A

N/A

N/A

Houston-Stafford Holdings III, Inc.

Houston Stafford Management LLC

Common

N/A

N/A

N/A

Houston-Stafford Electric Holdings III, Inc.

ICS Holdings LLC

Common

N/A

N/A

N/A

IES Operations Group, Inc.

IES Albuquerque, Inc.

Common

009

342

100

NBH Holding Co., Inc.

IES Austin Holding LP

Common

N/A

N/A

99

IES Austin Holdings II LLC

IES Austin Holding LP

Common

N/A

N/A

1

IES Austin Management

IES Austin Holdings II LLC

Common

N/A

N/A

N/A

IES Austin Holdings LLC

IES Austin Holdings LLC

Common

N/A

N/A

N/A

IES Austin, Inc.

IES Austin, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES Charlotte, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES College Station Holdings II LLC

Common

N/A

N/A

N/A

IES College Station Holdings LLC

IES College Station Holdings LLC

Common

N/A

N/A

N/A

IES College Station, Inc.

IES College Station Holdings LP

Common

N/A

N/A

1

IES College Station Management LLC

IES College Station Holdings LP

Common

N/A

N/A

99

IES College Station Holdings II, LLC

IES College Station, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES College Station Management LLC

Common

N/A

N/A

N/A

IES College Station, Inc.

IES Communications, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

IES Contractors Holdings LLC

Common

N/A

N/A

N/A

Bear Acquisition Corporation

IES Contractors, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

IES Contractors Management LLC

Common

N/A

N/A

N/A

Bear Acquisition Corporation

IES Decatur, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES East McKeesport, Inc.

Common

003

1,000

100

EMC Acquisition Corporation.

IES ENC Management, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

IES ENC, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

IES Federal Contract Group LP

Common

N/A

N/A

1

IES Contractors Management LLC

IES Federal Contract Group LP

Common

N/A

N/A

99

IES Contractors Holdings LLC

IES Holdings II LLC

Common

N/A

N/A

N/A

IES Holdings LLC

IES Holdings, LLC

Common

N/A

N/A

N/A

Integrated Electrical Services, Inc.

IES Management, LP

Common

N/A

N/A

1

IES Residential Group, Inc.

IES Management, LP

Common

N/A

N/A

99

IES Holdings II, LLC

IES Management ROO, LP

Common

N/A

N/A

1

Neal Electric Mgmt LLC

IES Management ROO, LP

Common

N/A

N/A

99

ICS Holdings LLC

IES Meridian, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES New Iberia, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES Oklahoma City, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES Operations Group, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

IES Properties Holdings, Inc.

Common

002

1,000

100

IES Properties, Inc.

IES Properties Holdings II LLC

Common

N/A

N/A

N/A

IES Properties Holding, Inc.

IES Properties Management, Inc.

Common

002

1,000

100

IES Properties, Inc.

IES Properties, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

IES Properties, LP

Common

N/A

N/A

99

IES Properties Holdings, LLC

IES Properties, LP

Common

N/A

N/A

1

IES Properties Management, Inc.

IES Raleigh, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES Reinsurance, Ltd.

Common

002

120,000

100

Integrated Electrical Services, Inc.

IES Residential Group, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

IES Specialty Lighting, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

IES Valdosta, Inc.

Common

008

14,300

100

Integrated Electrical Services, Inc.

IES Ventures Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

IES Wilson, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Integrated Electrical Finance, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Intelligent Building Solutions, Inc.

Common

002

1,000

100

Mark Henderson, Incorporated

J.W. Gray Electrical Contractors LP

Common

N/A

N/A

1

J.W. Gray Management LLC

J.W. Gray Electrical Contractors LP

Common

N/A

N/A

99

J.W. Gray Holdings II LLC

J. W. Gray Electric Co., Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

J.W. Gray Holdings II LLC

Common

N/A

N/A

N/A

J.W. Gray Holdings LLC

J.W. Gray Holdings, LLC

Common

N/A

N/A

N/A

J.W. Gray Electric Co., Inc.

J.W. Gray Management LLC

Common

N/A

N/A

N/A

J.W. Gray Electric Co., Inc.

Kayton Electric, Inc.

Common

008

75,000

100

Integrated Electrical Services, Inc.

Key Electrical Supply, Inc.

Common

012

600

100

Integrated Electrical Services, Inc.

Linemen, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Mark Henderson, Incorporated

Common

002

1,000

100

Integrated Electrical Services, Inc.

Menninga Electric, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Mid-States Electric Company, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Mills Electrical Contractors, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Mills Electric LP

Common

N/A

N/A

99

Mills Electric Holdings II LLC

Mills Electric LP

Common

N/A

N/A

1

Mills Management LLC

Mills Electric Holdings II LLC

Common

N/A

N/A

N/A

Mills Electrical Holdings LLC

Mills Electrical Holdings LLC

Common

N/A

N/A

N/A

Mills Electrical Contractors, Inc.

Mills Management LLC

Common

N/A

N/A

N/A

Mills Electrical Contractors, Inc.

Mitchell Electric Company, Inc.

Common

Class A

045

9,248.44

100

Integrated Electrical Services, Inc.

M-S Systems, Inc.

Common

005

500

100

Mid-States Electric Company, Inc.

Murray Electrical Contractors, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

NBH Holding Co., Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Neal Electric LP

Common

N/A

N/A

1

BW/BEC, Inc.

Neal Electric LP

Common

N/A

N/A

99

Bexar Electric II LLC

Neal Electric Management LLC

Common

N/A

N/A

N/A

IES Operations Group, Inc.

New Technology Electrical Contractors, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Newcomb Electric Company, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Pan American Electric Company, Inc.

Common

004

400

100

Pan American Electric, Inc.

Pan American Electric, Inc.

Common

015

5,210

100

Integrated Electrical Services, Inc.

Paulin Electric Company, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Pollock Electric, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Pollock Summit Electric LP

Common

N/A

N/A

1

Summit Electric of Texas, Inc.

Pollock Summit Electric LP

Common

N/A

N/A

98

Pollock Summit Holdings II LLC

Pollock Summit Electric LP

Common

N/A

N/A

1

Pollock Electric, Inc.

Pollock Summit Holdings Inc.

Common

003



500



50

Pollock Electric, Inc.

Pollock Summit Holdings Inc.

Common

004

500

50

Summit Electric of Texas, Inc.

Pollock Summit Holdings II LLC

Common

N/A

N/A

N/A

Pollock Summit Holdings, Inc.

PrimeNet, Inc.

Common

003

1,000

100

Integrated Electrical Services, Inc.

Primo Electric Company

Common

002

1,000

100

Integrated Electrical Services, Inc.

Raines Electric Co., Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Raines Electric LP

Common

N/A

N/A

1

Raines Management LLC

Raines Electric LP

Common

N/A

N/A

99

Raines Holdings II LLC

Raines Holdings II LLC

Common

N/A

N/A

N/A

Raines Holdings LLC

Raines Holdings LLC

Common

N/A

N/A

N/A

Raines Electric Co., Inc.

Raines Management LLC

Common

N/A

N/A

N/A

Raines Electric Co., Inc.

Riviera Electric, LLC

Common

N/A

N/A

99

IES ENC, Inc.

Riviera Electric, LLC

Common

N/A

N/A

1

IES ENC Management, Inc.

RKT Electric, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Rockwell Electric, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Rodgers Electric Company, Inc.

Common

006

150

100

Integrated Electrical Services, Inc.

Ron's Electric, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

SEI Electrical Contractor, Inc.

Common

002

100

100

Integrated Electrical Services, Inc.

Spectrol, Inc.

Common

003

1,000

100

Mark Henderson, Incorporated

Summit Electric of Texas, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Tesla Power and Automation, LP

Common

N/A

N/A

1

Tesla Power GP, Inc.

Tesla Power Automation, LP

Common

N/A

N/A

99

Tesla Power (Nevada) II LLC

Tesla Power (Nevada) II LLC

Common

N/A

N/A

N/A

Tesla Power (Nevada), Inc.

Tesla Power (Nevada), Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Tesla Power GP, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Tesla Power Properties, LP

Common

N/A

N/A

1

Tesla Power GP, Inc.

Tesla Power Properties, LP

Common

N/A

N/A

99

Tesla Power (Nevada) II LLC

Thomas Popp & Company

Common

004

100

100

Integrated Electrical Services, Inc.

Valentine Electrical, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

Wright Electrical Contracting, Inc.

Common

002

1,000

100

Integrated Electrical Services, Inc.

 

SCHEDULE I

Part B

Intercompany Notes



 

 

Note #

Date

Borrower

Lender

Amount

1

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

ACE Electric Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Aladdin Ward Electric & Air, Inc

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Aladdin Ward Electric & Air, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Amber Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Amber Electric, Inc..

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Amber Electric, Inc..

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Amber Electric, Inc..

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Amber Electric, Inc..

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Anderson & Wood Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

58

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

59

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

60

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

61

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

62

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

63

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

64

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

65

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

66

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

67

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

68

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

69

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

70

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

71

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

72

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

73

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

74

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

75

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

76

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

77

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

78

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

79

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

80

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

81

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

82

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

83

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

84

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

85

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

86

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

87

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

88

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

89

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

90

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

91

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

92

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

93

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

94

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

95

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

96

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

97

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

98

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

99

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

100

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

101

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

102

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

103

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

104

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

105

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

106

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

107

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

108

4/15/2003

ARC Electric, Incorporated

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Bachofner Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

58

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

59

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

60

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

61

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

62

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

63

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

64

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

65

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

66

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

67

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

68

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

69

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

70

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

71

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

72

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

73

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

74

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

75

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

76

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

77

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

78

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

79

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

80

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

81

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

82

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

83

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

84

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

85

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

86

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

87

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

88

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

89

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

90

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

91

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

92

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

93

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

94

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

95

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

96

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

97

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

98

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

99

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

100

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

101

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

102

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

103

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

104

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

105

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

106

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

107

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

108

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

109

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

110

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

111

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

112

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

113

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

114

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

115

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

116

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

117

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

118

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

119

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

120

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

121

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

122

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

123

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

124

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

125

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

126

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

127

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

128

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

129

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

130

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

131

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

132

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

133

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

134

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

135

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

136

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

137

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

138

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

139

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

140

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

141

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

142

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

143

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

144

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

145

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

146

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

147

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

148

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

149

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

150

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

151

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

152

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

153

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

154

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

155

4/15/2003

Brink Electric Construction Co., Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

58

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

59

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

60

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

61

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

62

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

63

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

64

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

65

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

66

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

67

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

68

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

69

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

70

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

71

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

72

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

73

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

74

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

75

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

76

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

77

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

78

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

79

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

80

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

81

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

82

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

83

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

84

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

85

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

86

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

87

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

88

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

89

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

90

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

91

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

92

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

93

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

94

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

95

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

96

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

97

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

98

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

99

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

100

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

101

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

102

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

103

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

104

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

105

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

106

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

107

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

108

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

109

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

110

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

111

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

112

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

113

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

114

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

115

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

116

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

117

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

118

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

119

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

120

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

121

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

122

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

123

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

124

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

125

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

126

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

127

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

128

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

129

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

130

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

131

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

132

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

133

4/15/2003

Bryant Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Canova Electrical Contracting, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Collier Elec.

Integrated Electrical Services, Inc.

$100,000

1

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

Collier Elec.

Integrated Electrical Services, Inc.

$100,000.00

1

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

27

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

28

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

29

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

30

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

31

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

32

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

33

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

34

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

35

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

36

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

37

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

38

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

39

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

40

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

41

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

42

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

43

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

44

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

45

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

46

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

47

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

48

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

49

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

50

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

51

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

52

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

53

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

54

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

55

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

56

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

57

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

58

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

59

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

60

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

61

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

62

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

63

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

64

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

65

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

66

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

67

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

68

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

69

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

70

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

71

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

72

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

73

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

74

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

75

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

76

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

77

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

78

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

79

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

80

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

81

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

82

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

83

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

84

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

85

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

86

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

87

04/15/03

Commercial Elec.

Integrated Electrical Services, Inc.

$100,000.00

1

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

27

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

28

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

29

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

30

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

31

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

32

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

33

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

34

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

35

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

36

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

37

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

38

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

39

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

40

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

41

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

42

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

43

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

44

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

45

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

46

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

47

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

48

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

49

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

50

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

51

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

52

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

53

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

54

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

55

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

56

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

57

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

58

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

59

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

60

04/15/03

Cross States Elec.

Integrated Electrical Services, Inc.

$100,000.00

1

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

27

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

28

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

29

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

30

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

31

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

32

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

33

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

34

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

35

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

36

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

37

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

38

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

39

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

40

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

41

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

42

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

43

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

44

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

45

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

46

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

47

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

48

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

49

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

50

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

51

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

52

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

53

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

54

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

55

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

56

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

57

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

58

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

59

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

60

04/15/03

Daniel Elec.

Integrated Electrical Services, Inc.

$100,000.00

1

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

27

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

28

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

29

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

30

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

31

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

32

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

33

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

34

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

35

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

36

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

37

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

38

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

39

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

40

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

41

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

42

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

43

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

44

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

45

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

46

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

47

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

48

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

49

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

50

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

51

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

52

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

53

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

54

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

55

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

56

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

57

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

58

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

59

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

60

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

61

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

62

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

63

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

64

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

65

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

66

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

67

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

68

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

69

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

70

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

71

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

72

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

73

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

74

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

75

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

76

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

77

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

78

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

79

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

80

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

81

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

82

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

83

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

84

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

85

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

86

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

87

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

88

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

89

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

90

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

91

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

92

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

93

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

94

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

95

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

96

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

97

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

98

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

99

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

100

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

101

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

102

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

103

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

104

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

105

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

106

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

107

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

108

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

109

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

110

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

111

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

112

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

113

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

114

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

115

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

116

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

117

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

118

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

119

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

120

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

121

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

122

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

123

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

124

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

125

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

126

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

127

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

128

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

129

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

130

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

131

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

132

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

133

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

134

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

135

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

136

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

137

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

138

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

139

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

140

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

141

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

142

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

143

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

144

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

145

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

146

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

147

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

148

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

149

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

150

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

151

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

152

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

153

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

154

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

155

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

156

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

157

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

158

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

159

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

160

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

161

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

162

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

163

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

164

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

165

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

166

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

167

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

168

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

169

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

170

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

171

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

172

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

173

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

174

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

175

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

176

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

177

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

178

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

179

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

180

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

181

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

182

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

183

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

184

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

185

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

186

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

187

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

189

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

190

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

191

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

192

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

193

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

194

04/15/03

Davis Elec.

Integrated Electrical Services, Inc.

$100,000.00

1

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

27

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

28

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

29

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

30

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

31

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

32

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

33

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

34

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

35

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

36

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

37

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

38

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

39

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

40

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

41

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

42

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

43

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

44

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

45

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

46

04/15/03

Delco

Integrated Electrical Services, Inc.

$100,000.00

1

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

27

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

28

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

29

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

30

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

31

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

32

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

33

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

34

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

35

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

36

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

37

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

38

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

39

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

40

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

41

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

42

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

43

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

44

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

45

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

46

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

47

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

48

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

49

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

50

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

51

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

52

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

53

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

54

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

55

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

56

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

57

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

58

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

59

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

60

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

61

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

62

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

63

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

64

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

65

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

66

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

67

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

68

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

69

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

70

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

71

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

72

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

73

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

74

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

75

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

76

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

77

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

78

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

79

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

80

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

81

04/15/03

DKD

Integrated Electrical Services, Inc.

$100,000.00

1

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

27

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

28

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

29

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

30

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

31

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

32

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

33

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

34

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

35

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

36

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

37

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

38

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

39

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

40

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

41

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

42

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

43

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

44

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

45

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

46

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

47

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

48

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

49

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

50

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

51

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

52

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

53

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

54

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

55

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

56

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

57

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

58

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

59

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

60

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

61

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

62

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

63

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

64

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

65

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

66

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

67

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

68

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

69

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

70

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

71

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

72

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

73

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

74

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

75

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

76

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

77

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

78

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

79

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

80

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

81

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

82

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

83

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

84

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

85

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

86

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

87

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

88

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

89

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

90

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

91

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

92

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

93

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

94

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

95

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

96

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

97

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

98

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

99

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

100

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

101

04/15/03

ElectroTech

Integrated Electrical Services, Inc.

$100,000.00

1

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

2

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

3

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

4

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

5

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

6

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

7

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

8

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

9

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

10

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

11

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

12

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

13

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

14

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

15

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

16

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

17

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

18

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

19

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

20

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

21

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

22

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

23

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

24

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

25

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

26

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

27

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

28

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

29

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

30

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

31

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

32

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

33

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

34

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

35

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

36

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

37

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

38

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

39

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

40

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

41

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

42

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

43

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

44

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

45

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

46

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

47

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

48

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

49

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

50

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

51

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

52

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

53

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

54

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

55

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

56

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

57

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

58

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

59

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

60

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

61

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

62

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

63

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

64

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

65

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

66

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

67

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

68

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

69

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

70

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

71

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

72

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

73

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

74

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

75

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

76

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

77

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

78

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

79

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

80

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

81

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

82

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

83

04/15/03

EP Breaux

Integrated Electrical Services, Inc.

$100,000.00

1

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Federal Communication Group, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Florida Industrial Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Goss Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

H. R. Allen, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

58

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

59

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

60

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

61

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

62

4/15/2003

Hatfield Reynolds Electric Company

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

Howard Brothers Electric Co., Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Kayton Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

58

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

59

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

60

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

61

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

62

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

63

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

58

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

59

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

60

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

61

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

62

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

63

4/15/2003

Murray Electrical Contractors, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

58

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

59

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

60

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

61

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

62

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

63

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

64

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

65

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

66

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

67

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

68

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

69

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

70

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

71

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

72

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

73

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

74

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

75

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

76

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

77

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

78

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

79

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

80

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

81

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

82

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

83

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

84

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

85

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

86

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

87

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

88

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

89

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

90

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

Mitchell Electric Company, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

3

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

4

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

5

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

6

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

7

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

8

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

9

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

10

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

11

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

12

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

13

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

14

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

15

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

16

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

17

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

18

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

19

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

20

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

21

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

22

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

23

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

24

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

25

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

26

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

27

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

28

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

29

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

30

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

31

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

32

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

33

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

34

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

35

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

36

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

37

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

38

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

39

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

40

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

41

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

42

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

43

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

44

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

45

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

46

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

47

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

48

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

49

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

50

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

51

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

52

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

53

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

54

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

55

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

56

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

57

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

58

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

59

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

60

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

61

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

62

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

63

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

64

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

65

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

66

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

67

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

68

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

69

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

70

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

71

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

72

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

73

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

74

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

75

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

76

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

77

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

78

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

79

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

80

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

81

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

82

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

83

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

84

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

85

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

86

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

87

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

88

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

89

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

90

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

91

4/15/2003

Mid-States Electric Company, Inc.

Integrated Electrical Services

$100,000

1

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

3

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

4

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

5

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

6

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

7

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

8

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

9

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

10

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

11

4/15/2003

Menninga Electric, Inc.

Integrated Electrical Services

$100,000

1

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

2

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

3

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

4

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

5

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

6

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

7

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

8

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

9

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

10

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

11

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

12

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

13

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

14

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

15

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

16

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

17

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

18

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

19

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

20

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

21

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

22

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

23

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

24

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

25

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

26

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

27

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

28

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

29

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

30

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

31

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

32

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

33

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

34

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

35

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

36

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

37

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

38

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

39

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

40

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

41

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

42

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

43

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

44

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

45

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

46

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

47

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

48

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

49

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

50

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

51

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

52

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

53

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

54

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

55

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

56

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

57

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

58

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

59

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

60

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

61

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

62

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

63

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

64

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

65

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

66

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

67

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

68

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

69

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

70

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

71

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

72

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

73

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

74

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

75

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

76

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

77

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

78

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

79

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

80

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

81

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

82

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

83

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

84

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

85

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

86

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

87

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

88

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

89

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

90

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

91

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

92

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

93

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

94

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

 

95

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

96

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

97

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

98

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

99

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

100

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

101

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

102

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

103

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

104

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

105

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

106

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

107

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

108

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

109

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

110

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

111

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

112

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

113

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

114

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

115

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

116

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

117

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

118

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

119

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

120

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

121

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

122

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

123

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

124

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

125

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

126

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

127

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

128

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

129

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

130

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

131

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

132

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

133

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

134

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

135

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

136

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

137

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

138

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

139

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

140

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

141

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

142

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

143

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

144

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

145

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

146

4/15/2003

Mark Henderson, Incorporated

Integrated Electrical Services, Inc.

$100,000

1

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

2

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

3

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

4

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

5

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

6

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

7

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

8

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

9

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

10

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

11

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

12

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

13

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

14

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

15

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

16

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

17

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

18

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

19

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

20

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

21

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

22

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

23

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

24

4/15/2003

New Technology Electrical Contractors

Integrated Electrical Services

$100,000

1

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

2

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

3

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

4

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

5

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

6

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

7

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

8

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

9

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

10

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

11

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

12

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

13

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

14

4/15/2003

Newcomb Electrical Company

Integrated Electrical Services

$100,000

1

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

2

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

3

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

4

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

5

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

6

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

7

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

8

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

9

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

10

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

11

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

12

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

13

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

14

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

15

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

16

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

17

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

18

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

19

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

20

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

21

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

22

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

23

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

24

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

25

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

26

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

27

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

28

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

29

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

30

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

31

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

32

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

33

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

34

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

35

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

36

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

37

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

38

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

39

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

40

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

41

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

42

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

43

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

44

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

45

4/15/2003

Paulin Electric Company

Integrated Electrical Services

$100,000

1

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

2

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

3

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

4

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

5

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

6

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

7

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

8

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

9

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

10

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

11

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

12

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

13

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

14

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

15

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

16

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

17

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

18

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

19

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

20

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

21

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

22

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

23

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

24

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

25

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

26

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

27

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

28

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

29

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

30

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

31

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

32

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

33

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

34

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

35

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

36

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

37

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

38

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

39

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

40

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

41

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

42

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

43

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

44

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

45

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

46

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

47

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

48

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

49

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

50

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

51

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

52

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

53

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

54

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

55

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

56

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

57

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

58

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

59

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

60

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

61

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

62

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

63

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

64

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

65

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

66

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

67

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

68

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

69

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

70

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

71

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

72

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

73

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

74

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

75

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

76

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

77

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

78

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

79

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

80

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

81

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

82

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

83

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

84

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

85

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

86

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

87

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

88

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

89

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

90

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

91

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

92

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

93

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

94

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

95

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

96

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

97

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

98

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

99

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

100

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

101

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

102

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

103

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

104

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

105

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

106

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

107

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

108

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

109

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

110

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

111

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

112

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

113

4/15/2003

Primo Electric Company

Integrated Electrical Services

$100,000

1

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

2

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

3

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

4

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

5

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

6

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

7

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

8

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

9

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

10

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

11

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

12

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

13

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

14

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

15

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

16

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

17

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

18

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

19

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

20

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

21

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

22

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

23

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

24

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

25

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

26

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

27

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

28

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

29

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

30

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

31

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

32

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

33

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

34

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

35

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

36

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

37

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

38

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

39

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

40

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

41

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

42

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

43

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

44

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

45

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

46

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

47

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

48

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

49

4/15/2003

Rodgers Electric Company

Integrated Electrical Services

$100,000

1

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

2

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

3

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

4

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

5

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

6

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

7

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

8

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

9

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

10

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

11

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

12

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

13

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

14

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

15

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

16

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

17

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

18

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

19

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

20

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

21

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

22

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

23

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

24

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

25

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

26

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

27

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

28

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

29

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

30

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

31

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

32

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

33

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

34

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

35

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

36

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

37

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

38

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

39

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

40

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

41

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

42

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

43

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

44

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

45

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

46

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

47

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

48

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

49

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

50

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

51

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

52

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

53

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

54

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

55

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

56

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

57

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

58

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

59

4/15/2003

T & H Electric Company

Integrated Electrical Services

$100,000

1

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

2

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

3

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

4

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

5

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

6

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

7

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

8

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

9

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

10

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

11

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

12

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

13

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

14

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

15

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

16

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

17

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

18

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

19

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

20

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

21

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

22

4/15/2003

Tech Electric Co.

Integrated Electrical Services

$100,000

1

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

2

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

3

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

4

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

5

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

6

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

7

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

8

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

9

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

10

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

11

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

12

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

13

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

14

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

15

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

16

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

17

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

18

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

19

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

20

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

21

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

22

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

23

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

24

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

25

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

26

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

27

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

28

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

29

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

30

4/15/2003

Thomas Popp & Company

Integrated Electrical Services

$100,000

1

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

2

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

3

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

4

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

5

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

6

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

7

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

8

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

9

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

10

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

11

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

12

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

13

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

14

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

15

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

16

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

17

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

18

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

19

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

20

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

21

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

22

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

23

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

24

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

25

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

26

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

27

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

28

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

29

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

30

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

31

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

32

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

33

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

34

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

35

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

36

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

37

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

38

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

39

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

40

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

41

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

42

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

43

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

44

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

45

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

46

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

47

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

48

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

49

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

50

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

51

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

52

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

53

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

54

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000

55

4/15/2003

Valentine Electrical

Integrated Electrical Services

$100,000



SCHEDULE II

PLEDGE AMENDMENT

This Pledge Amendment, dated __________ is delivered pursuant to Section 6(d) of
the Pledge Agreement referred to below. All defined terms herein shall have the
meanings ascribed thereto or incorporated by reference in the Pledge Agreement.
The undersigned hereby certifies that the representations and warranties in
Section 5 of the Pledge Agreement are and continue to be true and correct, both
as to the promissory notes, instruments, shares of capital stock or other equity
securities or ownership interests pledged prior to this Pledge Amendment and as
to the promissory notes, instruments, shares of capital stock or other equity
securities or ownership interests pledged pursuant to this Pledge Amendment. The
undersigned further agrees that this Pledge Amendment may be attached to that
certain Pledge Agreement, dated August 1, 2005, among the undersigned, as
Pledgor, the other Pledgors named therein and Bank of America, N.A., as Agent,
(the "Pledge Agreement") and that the Pledged Shares and Pledged Indebtedness
listed on this Pledge Amendment shall be and become a part of the Pledged
Collateral referred to in said Pledge Agreement and shall secure all Secured
Obligations referred to in said Pledge Agreement. The undersigned acknowledges
that any promissory notes, instruments or shares of capital stock or other
equity securities or ownership interests not included in the Pledged Collateral
at the discretion of Agent may not otherwise be pledged by Pledgor to any other
Person or otherwise used as security for any obligations other than the Secured
Obligations.







By:
Name:
Title:



Pledgor

Pledged Entity

Class of Capital Stock or Other Equity Securities

Certificate Number(s)

Number of Shares or Units

Percentage of Outstanding Shares

                                               

Pledgor

Pledged Entity

Initial Principal Amount

Issue Date

Maturity Date

Interest Rate

                                               

 